


EXHIBIT 10.2


BANK OF MARIN
SALARY CONTINUATION AGREEMENT




This SALARY CONTINUATION AGREEMENT (this “Agreement”) is adopted this __18th__
day of _____October__________, 2013__, by and between Bank of Marin, a
state-chartered commercial bank located in Novato, California (the “Bank”), and
Tani Girton (the “Executive”).


The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.


Article 1
Definitions


Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:


1.1
“Account Value” means the amount shown on Schedule A under the heading Account
Value. The parties expressly acknowledge that the Account Value may be different
than the liability that should be accrued by the Bank, under Generally Accepted
Accounting Principles (“GAAP”), for the Bank’s obligation to the Executive under
this Agreement. The Account Value on any date other than the end of a Plan Year
shall be determined by adding the prorated increase attributable for the current
Plan Year to the Account Value for the previous Plan Year.

 
1.2
“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.



1.3
“Beneficiary Designation Form” means the form established from time to time by
the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.



1.4
“Board” means the Board of Directors of the Bank as from time to time
constituted.



1.5
“Change in Control” means a change in the ownership or effective control of the
Bank, or in the ownership of a substantial portion of the assets of the Bank, as
such change is defined in Code Section 409A and regulations thereunder.



1.6
“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and guidance thereunder, including such regulations and guidance as may be
promulgated after the Effective Date.



1.7
“Domestic Relations Order” means any judgment, decree, or order (including
approval of a property settlement agreement) which (i) relates to the provision
of child support, alimony payments, or marital property rights to a spouse,
former spouse, child, or other dependent of the Participant, (ii) is made
pursuant to a state domestic relations law (including a community property law)
and (iii) meets the requirements of Code Section 414(p)(1)(B).







--------------------------------------------------------------------------------




1.8
“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank. Medical determination of Disability
may be made by either the Social Security Administration or by the provider of
disability insurance covering employees or directors of the Bank provided that
the definition of “disability” applied under such insurance program complies
with the requirements of the preceding sentence. Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.



1.9
“Early Termination” means the Executive’s Separation from Service before
attainment of Normal Retirement Age except when such Separation from Service
occurs within twenty-four (24) months following a Change in Control or due to
death or Termination for Cause.



1.10
“Effective Date” means October 1, 2013.



1.11
“Normal Retirement Age” means the Executive’s age sixty-five (65).



1.12
“Plan Administrator” means the Board or such committee or person as the Board
shall appoint.



1.13
“Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.



1.14
“Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.



1.15
“Separation from Service” means termination of the Executive’s employment with
the Bank for reasons other than death or Disability. Whether a Separation from
Service has occurred is determined in accordance with the requirements of Code
Section 409A based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months).



1.16
“Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Bank, if any stock of the Bank, or any
includable parent company or subsidiary under Code Section 409A, is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve (12) month period that begins on the first day of April following the
close of the identification period.





--------------------------------------------------------------------------------






1.17
“Termination for Cause” means Separation from Service for:



(a)
Gross negligence or gross neglect of duties to the Bank;

(b)
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or

(c)
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Executive’s employment and
resulting in a material adverse effect on the Bank.



Article 2
Distributions During Lifetime


2.1
Normal Retirement Benefit. Upon Separation from Service after attaining Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 2.1 in lieu of any other benefit under this Article.

    
2.1.1
Amount of Benefit. The annual benefit under this Section 2.1 is Seventy Seven
Thousand Dollars ($77,000).



2.1.2
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Separation from Service. The annual benefit shall be
distributed to the Executive for eleven (11) years.



2.2
Early Termination Benefit. If Early Termination occurs, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.



2.2.1
Amount of Benefit. The annual benefit under this Section 2.2 is the amount set
forth on Schedule A as of the end of the Plan Year preceding Separation from
Service.



2.2.2
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Normal Retirement Age. The annual benefit shall be
distributed to the Executive for eleven (11) years.



2.3
Disability Benefit. If the Executive experiences a Disability prior to Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 2.3 in lieu of any other benefit under this Article.



2.3.1
Amount of Benefit. The annual benefit under this Section 2.3 is the amount set
forth on Schedule A as of the end of the Plan Year preceding Disability.

 
2.3.2
Distribution of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments commencing on the first day
of the month following Normal Retirement Age. The annual benefit shall be
distributed to the Executive for eleven (11) years.



2.4
Change in Control Benefit. If a Change in Control occurs followed within
twenty-four (24) months by Separation from Service prior to Normal Retirement
Age, the Bank shall distribute to the Executive the benefit described in this
Section 2.4 in lieu of any other benefit under this Article.

  
2.4.1
Amount of Benefit. The benefit under this Section 2.4 is the amount set forth on
Schedule A





--------------------------------------------------------------------------------




as of the end of the Plan Year preceding Separation from Service.


2.4.2
Distribution of Benefit. The Bank shall distribute the benefit to the Executive
in a lump sum within sixty (60) days following Separation from Service.



2.4.3
Parachute Payments. Notwithstanding any provision of this Agreement to the
contrary, and to the extent allowed by Code Section 409A, if any benefit payment
under this Section 2.4 would be treated as an “excess parachute payment” under
Code Section 280G, the Bank shall reduce such benefit payment to the extent
necessary to avoid treating such benefit payment as an excess parachute payment.



2.5
Restriction on Commencement of Distributions.  Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.5 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.



2.6
Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code Section
409A, the Federal Insurance Contributions Act or other state, local or foreign
tax, the Executive becomes subject to tax on the amounts deferred hereunder,
then the Bank may make a limited distribution to the Executive in a manner that
conforms to the requirements of Code section 409A. Any such distribution will
decrease the Executive’s benefits distributable under this Agreement.



2.7
Change in Form or Timing of Distributions.  For distribution of benefits under
this Article 2, the Executive and the Bank may, subject to the terms of Section
8.1, amend this Agreement to delay the timing or change the form of
distributions.  Any such amendment:

 
(a)
may not accelerate the time or schedule of any distribution, except as provided
in Code Section 409A;

(b)
must, for benefits distributable under Sections 2.2 and 2.3, be made at least
twelve (12) months prior to the first scheduled distribution;

(c)
must, for benefits distributable under Sections 2.1, 2.2 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(d)
must take effect not less than twelve (12) months after the amendment is made.



2.8
Domestic Relations Orders. The Bank shall fulfill any Domestic Relations Order
which the Executive presents to the Plan Administrator. The maximum amount which
may be paid out pursuant to this Section 2.8 is the Account Value balance as of
the day a Domestic Relations Order is presented. At the time the Bank fulfills a
Domestic Relations Order, the Account Value balance shall be reduced by the
amount paid to fulfill the Domestic Relations Order, and the benefits to be paid
under Sections 2.1, 2.2, 2.3 or 2.4 or Article 3 hereof shall reflect such
reduced amount.



Article 3
Distribution at Death






--------------------------------------------------------------------------------




3.1
Death During Active Service. If the Executive dies prior to Separation from
Service, the Bank shall distribute to the Beneficiary the benefit described in
this Section 3.1. This benefit shall be distributed in lieu of any benefit under
Article 2.



3.1.1
Amount of Benefit. The benefit under this Section 3.1 is the amount set forth on
Schedule A as of the end of the Plan Year preceding the Executive’s death.



3.1.2
Distribution of Benefit. The Bank shall distribute the benefit to the
Beneficiary in a lump sum on the first day of the fourth month following the
Executive’s death. The Beneficiary shall be required to provide the Executive’s
death certificate to the Bank.

3.2
Death During Distribution of a Benefit. If the Executive dies after any benefit
distributions have commenced under this Agreement but before receiving all such
distributions, the Bank shall distribute to the Beneficiary the remaining
Account Value in a lump sum on the first day of the fourth month following the
Executive’s death. The Beneficiary shall be required to provide the Executive’s
death certificate to the Bank.

3.3
Death Before Benefit Distributions Commence. If the Executive is entitled to
benefit distributions under this Agreement but dies prior to the date that
commencement of said benefit distributions are scheduled to be made under this
Agreement, the Bank shall distribute to the Beneficiary the Account Value in a
lump sum on the first day of the fourth month following the Executive’s death.
The Beneficiary shall be required to provide the Executive’s death certificate
to the Bank.



Article 4
Beneficiaries


4.1
In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.



4.2
Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive's beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.



4.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received, accepted and acknowledged in writing by the Plan
Administrator or its designated agent.



4.4
No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated





--------------------------------------------------------------------------------




Beneficiary. If the Executive has no surviving spouse, any benefit shall be paid
to the Executive's estate.
 
4.5
Facility of Distribution. If the Plan Administrator determines in its discretion
that a benefit is to be distributed to a minor, to a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Plan Administrator may direct distribution of such benefit to the guardian,
legal representative or person having the care or custody of such minor,
incompetent person or incapable person. The Plan Administrator may require proof
of incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Beneficiary, as the case
may be, and shall completely discharge any liability under this Agreement for
such distribution amount.



Article 5
General Limitations


5.1
Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive’s employment with the Bank is terminated by the Bank or an applicable
regulator due to a Termination for Cause.

 
5.2
Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date, or if an
insurance company which issued a life insurance policy covering the Executive
and owned by the Bank ultimately denies coverage (i) for material misstatements
of fact made by the Executive on an application for such life insurance, or (ii)
for any other reason.



5.3
Removal/Golden Parachute. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive is subject to a final removal or prohibition order issued by an
appropriate federal banking agency pursuant to Section 8(e) of the Federal
Deposit Insurance Act. Notwithstanding anything herein to the contrary, any
payments made to the Executive pursuant to this Agreement, or otherwise, shall
be subject to compliance with 12 U.S.C. 1828 and FDIC Regulation 12 CFR Part
359, Golden Parachute Indemnification Payments and any other regulations or
guidance promulgated thereunder.







Article 6
Administration of Agreement


6.1
Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administra-tion of this Agreement and (ii) decide or resolve
any and all ques-tions, including interpretations of this Agreement, as may
arise in connection with this Agreement to the extent the exercise of such
discretion and authority does not conflict with Code Section 409A.



6.2
Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.







--------------------------------------------------------------------------------




6.3
Binding Effect of Decisions. Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.



6.4
Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.



6.5
Bank Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circum-stances of the Executive’s death,
Disability or Separation from Service, and such other pertinent information as
the Plan Administrator may reasonably require.



6.6
Annual Statement. The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.



Article 7
Claims And Review Procedures


7.1
Claims Procedure. An Executive or Beneficiary (“claimant”) who has not received
benefits under this Agreement that he or she believes should be distributed
shall make a claim for such benefits as follows:



7.1.1
Initiation - Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the claimant, the claim must be made within
sixty (60) days after such notice was received by the claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the claimant.



7.1.2
Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within ninety (90) days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional ninety (90) days by notifying the claimant in writing, prior to
the end of the initial ninety (90) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.



7.1.3
Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:



(a)
The specific reasons for the denial;

(b)
A reference to the specific provisions of this Agreement on which the denial is
based;

(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;





--------------------------------------------------------------------------------




(d)
An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

(e)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



7.2
Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:



7.2.1
Initiation - Written Request. To initiate the review, the claimant, within sixty
(60) days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.



7.2.2
Additional Submissions - Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.



7.2.3
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



7.2.4
Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within sixty (60) days after receiving the request for
review. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional sixty (60) days by notifying the claimant in
writing, prior to the end of the initial sixty (60) day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.



7.2.5
Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:



(a)
The specific reasons for the denial;

(b)
A reference to the specific provisions of this Agreement on which the denial is
based;

(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

(d)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).



Article 8
Amendments and Termination


8.1
Amendments. This Agreement may be amended only by a written agreement signed by
the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Code Section 409A.





--------------------------------------------------------------------------------






8.2
Plan Termination Generally. This Agreement may be terminated only by a written
agreement signed by the Bank and the Executive. The benefit shall be the Account
Value as of the date this Agreement is terminated. Except as provided in Section
8.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3.



8.3
Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:



(a)    Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve (12)
months following such termination of this Agreement and further provided that
all the Bank's arrangements which are substantially similar to this Agreement
are terminated so the Executive and all participants in the similar arrangements
are required to receive all amounts of compensation deferred under the
terminated arrangements within twelve (12) months of such termination;
(b)
Upon the Bank’s dissolution or with the approval of a bankruptcy court provided
that the amounts deferred under this Agreement are included in the Executive's
gross income in the latest of (i) the calendar year in which this Agreement
terminates; (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or (iii) the first calendar year in which the
distribution is administratively practical; or

(c)
Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulations Section
1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;



the Bank may distribute the Account Value, determined as of the date of the
termination of this Agreement, to the Executive in a lump sum subject to the
above terms.


Article 9
Miscellaneous


9.1
Binding Effect. This Agreement shall bind the Executive and the Bank and their
beneficiaries, survivors, executors, administrators and transferees.



9.2
No Guarantee of Employment. Although this Agreement is intended to provide
Executive with an additional incentive to remain in the employ of the Bank, this
Agreement shall not be deemed to constitute a contract of employment between
Executive and the Bank nor shall any provision of this Agreement restrict or
expand the right of the Bank to terminate Executive’s employment. This Agreement
shall have no impact or effect upon any separate written employment agreement
which Executive may have with the Bank, it being the parties’ intention and
agreement that unless this Agreement is specifically referenced in said
employment agreement (or any modification thereto), this Agreement (and the
Bank’s obligations hereunder) shall stand separate and apart and shall have no
effect on or be affected by, the terms and provisions of said employment
agreement.







--------------------------------------------------------------------------------




9.3
Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.



9.4
Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.



9.5
Applicable Law. This Agreement and all rights hereunder shall be governed by the
laws of the State of California, except to the extent preempted by the laws of
the United States of America.



9.6
Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors. Any insurance on the Executive's life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.



9.7
Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless and until such succeeding or continuing bank, firm or
person agrees to assume and discharge the obligations of the Bank under this
Agreement. Upon the occurrence of such an event, the term “Bank” as used in this
Agreement shall be deemed to refer to the successor or survivor bank, firm,
person or other entity.



9.8
Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.



9.9
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.



9.10
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.



9.11
Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any provision herein.



9.12
Validity. If any provision of this Agreement shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Agreement shall be construed and enforced as if such illegal or
invalid provision had never been included herein.



9.13
Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:





--------------------------------------------------------------------------------




Bank of Marin
504 Redwood Blvd Suite 100
Novato, CA 94947



Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.


Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.


9.14
Deduction Limitation on Benefit Payments. If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement. The delayed
amounts shall be distributed to the Executive (or the Beneficiary in the event
of the Executive's death) at the earliest date the Bank reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).



9.15
Compliance with Code Section 409A. It is the intent of the parties to comply
with the all applicable Code sections, including, but not limited to, Code
Section 409A. Furthermore, for the purpose of this Agreement, Code Section 409A
shall be read to specifically include any related or relevant IRS Notices or
clarifications. While it is understood that a general Code Section 409A savings
clause will not be effective, the parties intend that any ambiguities regarding
any terms or payouts contained herein shall be interpreted in a manner
consistent with Code Section 409A. Further, this Agreement shall be administered
in a manner consistent with Code Section 409A.



IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.


EXECUTIVE
 
BANK
 
 
 
 
 
 
 
 
 
By: /s/ Tani Girton
 
By: /s/ Veronika Johnson
Tani Girton
 
Title: Comp and Benefits Officer
 
 
 
 
 
 





